Exhibit Royal Bank of Canada and Subsidiaries CDN GAAP Ratio of Earnings to Fixed Charges and Preferred Dividends Year Ended October 31 2009 2008 2007 2006 2005 (Canadian dollars in millions) Excluding Interest on Deposits Income from continuing operations before income taxes 5,526 6,005 7,025 $ 6,204 $ 4,702 Less:Income from equity investees 4 (42 ) (63 ) (55 ) (105 ) Note 1 Fixed Charges: Interest expense (excl. Deposits) 2,275 3,826 5,075 $ 4,700 $ 3,242 Estimated interest within rental expense 146 129 128 127 114 Total fixed charges 2,421 3,955 5,203 4,827 3,356 Preferred dividend requirements 325 131 110 78 58 Note 2 Fixed charges and preferred dividends 2,746 4,086 5,313 4,905 3,413 Earnings 7,951 9,918 12,165 10,976 7,953 Ratio of earnings to fixed charges 3.28 2.51 2.34 2.27 2.37 Ratio of earnings to fixed charges and preferred dividends 2.90 2.43 2.29 2.24 2.33 Including Interest on Deposits Income before income taxes $ 5,526 $ 6,005 $ 7,025 $ 6,204 $ 4,702 Less:Income/(loss) from equity investees 4 (42 ) (63 ) (55 ) (105 ) Note 1 Fixed Charges: Interest expense (incl. Deposits) 9,037 15,984 18,845 $ 15,408 $ 10,188 Estimated interest within rental expense 146 129 128 127 114 Total fixed charges 9,183 16,113 18,973 15,535 10,302 Preferred dividend requirements 325 131 110 78 58 Note 2 Fixed charges and preferred dividends 9,508 16,244 19,083 15,613 10,359 Earnings 14,713 22,076 25,935 21,684 14,899 Ratio of earnings to fixed charges 1.60 1.37 1.37 1.40 1.45 Ratio of earnings to fixed charges and preferred dividends 1.55 1.36 1.36 1.39 1.44 Note (1) 2009 2008 2007 2006 2005 Equity in Undistributed Earnings of Unconsolidated Subsidiaries Calculation (C $'000s): Associated Corporations (equity accounted investments - both GAAPS) (3,923 ) 41,695 63,411 55,152 104,561 Joint Ventures (equity accounted investments - US GAAP and proportionate consolidation Cdn. GAAP) - (3,923 ) 41,695 63,411 55,152 104,561 Note:Losses are presented with a negative sign in this calculation. Note (2) Preferred Dividend Requirements Calculation (C $ millions): Preferred Dividends (per Income Statement) 233 101 88 60 42 Taxable Equivalent Gross-up (1-Canadian Tax Rate for period) 71.6% 77.2% 80.2% 77.4% 72.8% Preferred Dividend Requirement 325 131 110 78 58 Effective Tax Rate for Continuing Ops 28.4% 22.8% 19.8% 22.6% 27.2% Royal Bank of Canada and SubsidiariesUS GAAP Ratio of Earnings to Fixed Charges and Preferred Dividends 2009 2008 2007 2006 2005 (Canadian dollars in millions) Excluding Interest on Deposits Income from continuing operations before income taxes $ 5,400 $ 5,279 $ 7,112 $ 6,192 $ 4,918 Less:Income/(loss) from equity investees (159 ) (264 ) (268 ) (203 ) (159 ) Note 1 Fixed Charges: Interest expense (excl. Deposits) $ 2,149 $ 3,659 $ 4,913 $ 4,564 $ 3,127 Estimated interest within rental expense 140 124 122 122 110 Total fixed charges 2,289 3,783 5,035 4,686 3,237 Preferred dividend requirements 320 139 125 94 76 Note 2 Fixed charges and preferred dividends 2,609 3,922 5,160 4,780 3,313 Earnings 7,530 8,798 11,879 10,675 7,996 Ratio of earnings to fixed charges 3.29 2.33 2.36 2.28 2.47 Ratio of earnings to fixed charges and preferred dividends 2.89 2.24 2.30 2.23 2.41 Including Interest on Deposits Income from continuing operations before income taxes $ 5,400 $ 5,279 $ 7,112 $ 6,192 $ 4,918 Less:Income/(loss) from equity investees (159 ) (264 ) (268 ) (203 ) (159 ) Note 1 Fixed Charges: Interest expense (incl. Deposits) $ 8,816 $ 15,450 $ 18,362 $ 15,076 $ 10,073 Estimated interest within rental expense 140 124 122 122 110 Total fixed charges 8,956 15,574 18,484 15,198 10,183 Preferred dividend requirements 320 139 125 94 76 Note 2 Fixed charges and preferred dividends 9,276 15,713 18,609 15,292 10,259 Earnings 14,197 20,589 25,328 21,187 14,942 Ratio of earnings to fixed charges 1.59 1.32 1.37 1.39 1.47 Ratio of earnings to fixed charges and preferred dividends 1.53 1.31 1.36 1.39 1.46 Note (1) Equity in Undistributed Earnings of Unconsolidated Subsidiaries Calculation (C $'000s): Associated Corporations (equity accounted investments - both GAAPS) (3,923 ) 41,695 63,411 55,152 104,561 Joint Ventures (equity accounted investments - US GAAP and proportionate consolidation Cdn. GAAP) 162,693 222,636 204,679 147,670 54,911 158,770 264,331 268,090 202,822 159,472 Note:Losses are presented with a negative sign in this calculation. Note (2) Preferred Dividend Requirements Calculation (C $ millions): Preferred Dividends (per Income Statement) 233 112 102 74 56 Taxable Equivalent Gross-up (1-Canadian Tax Rate for period) 72.8% 80.5% 81.4% 78.9% 73.7% Preferred Dividend Requirement 320 139 125 94 76 Effective Tax Rate for Continuing Ops 27.2% 19.5% 18.6% 21.1% 26.3%
